DETAILED ACTION
This Office Action is in response to the communication filed on 02/11/2022.
The objections to claims 2-3, and 16 have been withdrawn in view of amendments of the claims. 
The rejections of claim 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "control the first and second communication interfaces such that the operation authentication relay apparatus is recognized as the peripheral device by the information terminal, and recognized as the information terminal by the peripheral device; authenticate a user who operates 
Regarding independent claim 14: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 14: "controlling the operation authentication relay apparatus to be recognized as an information terminal by the peripheral device; authenticating a user who operates the peripheral device to use the information terminal, by performing face detection of the user in image data captured by a camera and identifying the user from persons with at least face information registered in advance, the information terminal set to be logged in by a shared user account or not equipped with a login function; and controlling relaying of an operation signal of the peripheral device operated by the user to the information 
Regarding independent claim 15: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 15: "controlling the operation authentication relay apparatus to be recognized as the peripheral device by the information terminal and to be recognized as an information terminal by the peripheral device; authenticating a user who operates the peripheral device to use the information terminal, by performing face detection of the user in image data captured by a camera connected to the operation authentication relay apparatus and identifying the user from persons with at least face information registered in advance, the information terminal set to be logged in by a shared user account or not equipped with a login function; and controlling relaying of an operation signal of the peripheral device operated by the user to the information terminal, based on an authentication result of the user" in combination with other limitations as a whole and in the context recited in claim 15.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/AMIE C. LIN/           Primary Examiner, Art Unit 2436